SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Dis*166trict Court’s civil judgment be AFFIRMED.
Plaintiff-appellant Linda Orlando appeals from a civil judgment, dated August 14, 2003, dismissing all of her employment discrimination and retaliation claims following an adverse jury verdict. Orlando appeals several of the district court’s evidentiary rulings. We assume the parties’ familiarity with the underlying facts, procedural history and specification of appellate issues and hold as follows.
This court reviews the district court’s evidentiary rulings for abuse of discretion and we will only reverse if our refusal to do so is “inconsistent with substantial justice.” Meacham v. Knolls Atomic Power Lab., 381 F.3d 56, 76 (2d Cir.2004). Orlando’s three main arguments are that the district court abused its discretion when: (1) it allowed into evidence Orlando’s yearly employment evaluations and counseling memoranda from as far back as 1989; (2) it allowed into evidence a May 13, 1993 grievance decision that denied Orlando’s complaint about not receiving certain assignments; and (3) it excluded Orlando’s evidence that her locker at work had been vandalized and robbed in 1999. We have reviewed the record, and find that the district court’s evidentiary decisions were not an abuse of discretion or “inconsistent with substantial justice.”
We therefore affirm the judgment of the district court.